Citation Nr: 1029007	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-33 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a torn medial meniscus of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from February 2003 to 
June 2003 and from May 2005 to July 2005 in the U.S. Air Force 
Security Forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for a right knee disability 
that avers happened during service while playing softball.  He 
submitted three statements from fellow servicemen who say that 
they witnessed the Veteran injure his knee during service.  
Service treatment records, however, do not include evidence of 
any right knee injury and/or treatment.

The Veteran provided a private medical statement dated in 2007 
reflecting that the Veteran's current tear on the inner side of 
the right knee cartilage was due to military service.  There is 
no indication in the statement that the physician had access to 
the Veteran's claims folder nor that he reviewed any evidence of 
the Veteran's period of active service.

The Veteran underwent VA examination in May 2008 and the examiner 
stated that he could not offer a medical nexus opinion without 
resorting to mere speculation due to a statement that the Veteran 
made during private orthopedic treatment in July 2005 to the 
effect that he had an injury "back when he was a freshman in 
football playing for West Fargo."  The examiner also lists a 
number of factors that would weigh against the Veteran's claim, 
but then declines to give an opinion as to etiology.  As the 
examiner has not pointed to any reason why the requested opinion 
cannot be provided, the examination report is inadequate for 
rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board regrets that this matter must be remanded to 
obtain an adequate medical opinion, however, the claim cannot be 
resolved on the current record.

Furthermore, neither the VA examiner nor the private physician 
considered the issue of whether an in-service injury, as the 
Veteran has alleged, may have aggravated a pre-existing 
condition.  Thus, the VA examination cannot be considered 
adequate for medical nexus purposes and VA must still provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless clear 
and unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide sufficient information, and, if 
necessary, authorization, to obtain the pre-
service treatment records surrounding the injury 
to the right foot and/or knee and any post-
service treatment records, not already of 
record, which pertain to the claim for service 
connection for a torn meniscus, right knee or to 
his right foot.  Invite the Veteran to submit 
all other pertinent evidence in his possession, 
and explain the types of evidence that it is his 
ultimate responsibility to submit.
2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, schedule the 
Veteran for an examination to evaluate his torn 
meniscus, right knee.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner.  The report of the 
examination should include discussion of the 
Veteran's service treatment records, documented 
medical history, and contentions regarding his 
torn meniscus, right knee.  There should also be 
some indication of whether pre-service treatment 
records were located and considered and whether 
there is evidence of a right knee injury that 
pre-existed service.
a)	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of 
his/her report), and all clinical findings 
should be reported in detail.  The 
examiner is to accept that the Veteran 
injured his right knee while playing 
softball during service and that the 
injury did not require treatment at that 
time or any other time while on active 
duty service.
b)	The examiner should state (i) whether 
there is clear evidence (i.e., obvious and 
manifest) demonstrating that that the 
Veteran's torn meniscus right knee existed 
prior to a period of active service; (ii) 
if so, whether there was an increase (or 
aggravation) in disability due to that 
disorder during service; and (iii) if so, 
whether there is also clear evidence 
demonstrating that such increase in 
disability was due to the natural progress 
of the disease.
c)	If the examiner concludes that the 
Veteran's torn meniscus of the right knee 
is unlikely to have pre-dated his active 
military service, he/she should state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disability arose 
during his active military service or is 
otherwise causally or etiologically 
related to service, or whether such 
incurrence in, or causal or etiological 
relationship to service, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.
d)	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.
e)	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.
f)	If the examiner cannot answer any of the 
above questions without resorting to mere 
speculation, he should state why this is 
so and provide a complete rationale for 
what makes this situation so far out of 
the norm that a nexus opinion cannot be 
reached.
3.  Thereafter, readjudicate the Veteran's claim 
for service connection for a torn medial 
meniscus of the right knee.  If the 
determination is unfavorable to the Veteran, 
then he and his representative should be 
provided with a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


